    Case 4:13-cr-40061-JPG Document 72 Filed 05/07/21 Page 1 of 3 Page ID #192




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                                 Case No. 13–CR–40061–JPG

    CRAIG L. FENTON,
    Defendant.

                                                   ORDER

          Before the Court is Defendant Craig L. Fenton’s motions for compassionate release, (ECF

Nos. 70–71).

          Fenton is serving a 12-month sentence on a revocation for several drug-related violations.

(Judgment for Revocation at 1–2, ECF No. 67). He is incarcerated at the U.S. Penitentiary in

Marion, Illinois (“USP Marion”). Inmate Locator, Bureau of Prisons (last visited May 7, 2021). 1

          In January 2021, Fenton moved for a sentence modification under 18 U.S.C.

§ 3582(c)(1)(A), also called compassionate release. (Def.’s First Mot. at 1). He contends that

serious medical conditions—hypertension, a history of congestive heart failure, and sleep apnea—

make him especially vulnerable to the COVID-19 virus. (Id.). In brief, Fenton argues that his

increased risk of experiencing serious complications if he contracts COVID-19 is an extraordinary

and compelling reason warranting his release. (Id.).

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). The burden of proof




1
    Available at https://www.bop.gov/inmateloc/.
    Case 4:13-cr-40061-JPG Document 72 Filed 05/07/21 Page 2 of 3 Page ID #193




rests on the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States

v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

          The Court acknowledges the particular danger posed by COVID-19 to prisoners, who live

in close quarters and often cannot practice social distancing. “But the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The

Director of the Bureau of Prisons is in the best position to know which inmates are most vulnerable

to infection and whether they still pose a public-safety risk. And since March 2020, the Bureau has

released over 25,000 inmates that it has identified as “suitable for home confinement,”

Coronavirus, Bureau of Prisons (last visited May 7, 2021), 2 “a 250% increase in home

confinement placements since the beginning of the pandemic,” Statement of Michael D. Carvajal,

Director, Federal Bureau of Prisons Before the Committee on the Judiciary, United States Senate

(Apr. 15, 2021). 3 More importantly, as of April 19, 2021, all federal inmates are eligible for a

vaccine. Id. As a result, the Director expects that “by mid-May, . . . all inmates will have been

provided the opportunity to be vaccinated.” Id.

          With that in mind, there are not extraordinary and compelling reasons warranting a

sentence modification here. Fenton may have already been vaccinated since moving for

compassionate release. If not, then he may receive the vaccine now. If he rejects it for whatever

reason, the risk of infection will still be greatly reduced thanks to the more than 80,000 inmates

that have accepted invitations to receive the vaccine (40,000 of which have already received both




2
    Available at https://www.bop.gov/coronavirus/.
3
    Available at https://www.judiciary.senate.gov/imo/media/doc/BOP%20Director%20-
     %20%20Written%20Statement%202021-04-15%20SJC%20Hearing%20.pdf.



                                                     —2—
    Case 4:13-cr-40061-JPG Document 72 Filed 05/07/21 Page 3 of 3 Page ID #194




doses). Oversight of the Federal Bureau of Prisons: Hearing Before the Judiciary Comm.,

117 Cong. (2021) (statement of Michael Carvajal, Dir. of BOP). 4 And according to the Bureau,

only one inmate at USP Marion currently has the virus. Coronavirus, BOP (last visited May 7,

2021). 5 In sum, the risk posed to Fenton by the pandemic is not currently extraordinary and

compelling. If the situation changes, then he may move for compassionate release again after

exhausting his administrative remedies.

           For those reasons, the Court DENIES Defendant Craig L. Fenton’s motions for

compassionate release.

           IT IS SO ORDERED.

Dated: Friday, May 7, 2021
                                                                S/J. Phil Gilbert
                                                                J. PHIL GILBERT
                                                                UNITED STATES DISTRICT JUDGE




4
    Available at https://www.judiciary.senate.gov/meetings/04/08/2021/oversight-of-the-federal-bureau-of-prisons.
5
     Available at https://www.bop.gov/coronavirus/.



                                                       —3—
